MEMORANDUM **
Federal prisoner Mark Anthony Mills appeals his conviction and the 120-month sentence imposed after his guilty plea to sexual exploitation of children, in violation of 18 U.S.C. § 2251.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Mills has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Mills has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues on appeal. We affirm the conviction.
However, we vacate and remand Mills’ sentence for the following reason. Mills’ maximum supervised release term for a Class C Felony is 3 years. See 18 U.S.C. § 3583(b)(2). At sentencing, the district court announced Mills’ sentence as the mandatory minimum of 120 months, plus a supervised release term of “at least 3 years.” The written judgment then sentenced appellant to 120 months plus a supervised release term of 5 years, in violation of § 3583(b)(2).
Although the district court more than likely intended to sentence Mills to 120 months plus 3 years supervised release, it is unclear. Accordingly, we remand to the district court to clarify this sentence.
Counsel’s motion to withdraw is DENIED. We affirm Mills’ conviction, vacate the sentence, and remand to the district court for the limited purpose of clarifying the sentence.
CONVICTION AFFIRMED; SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.